           Case 2:18-cv-02114-RFB-PAL Document 8 Filed 11/07/18 Page 1 of 2



1    MICHAEL P. LOWRY, ESQ.
     Nevada Bar No. 10666
2    E-mail: Michael.Lowry@wilsonelser.com
     DOUGLAS M. ROWAN, ESQ.
3    Nevada Bar No. 4736
     E-mail: Douglas.Rowan@wilsonelser.com
4    WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
5    Las Vegas, Nevada 89101-6014
     Tel: (702) 727-1400/Fax: (702) 727-1401
6    Attorneys for FedEx Office and Print Services, Inc.

7                                  UNITED STATES DISTRICT COURT
8                                          DISTRICT OF NEVADA
9    TAYLOR M. DIGGS, an individual,                    Case No.: 2:18-cv-2114

10                  Plaintiff,

11           vs.                                        Stipulation and Order to Amend
                                                        Complaint
12   FEDEX OFFICE AND PRINT SERVICES,
     INC., a foreign corporation; DOE
13   INDIVIDUALS 1 through 10, inclusive; ROE
     CORPORATIONS 11 through 20; and ABC
14   LIMITED LIABILITY COMPANIES 21
     through 30, inclusive,
15
                   Defendants.
16           FedEx Office and Print Services, Inc. removed this matter on November 2, 2018 and moved
17   to dismiss cause of action three. The parties stipulate that Plaintiff may file an amended complaint
18   that eliminates this cause of action, instead incorporating it within the first cause of action. The
19   result is the amended complaint will have two causes of action. Plaintiff will not be required to re-
20   serve the amended complaint.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                        -1-
         Case 2:18-cv-02114-RFB-PAL Document 8 Filed 11/07/18 Page 2 of 2



 1          Further, as a result of this stipulation, FedEx Office’s motion to dismiss (ECF No. 3) is moot.

 2     DATED this 7th day of November, 2018               DATED this 7th day of November, 2018
 3     WILSON ELSER MOSKOWITZ                             NETTLES LAW FIRM
       EDELMAN & DICKER LLP
 4
       /s/ Michael P. Lowry                               /s/ Jennifer A. Peterson
 5     Michael P. Lowry, Esq.                             Brian D. Nettles, Esq.
       Nevada Bar No. 10666                               Nevada Bar No. 7462
 6     300 South Fourth Street, 11th Floor                Jennifer A. Peterson, Esq.
       Las Vegas, Nevada 89101-6014                       Nevada Bar No. 11242
 7     Tel: 702.727.1400/Fax: 702.727.1401                1389 Galleria Drive, Suite 200
       Attorneys for FedEx Office and Print Services,     Henderson, Nevada 89014
 8     Inc.                                               Attorneys for Taylor M. Diggs
 9                                        IT IS SO ORDERED.
10

11

12                                        UNITED STATES MAGISTRATE JUDGE

13                                        DATED: November 8, 2018
14

15

16                                      CERTIFICATE OF SERVICE

17          Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &

18   Dicker LLP, and that on November 7, 2018, I served Stipulation and Order to Amend Complaint

19   via electronic means by operation of the Court’s electronic filing system, upon each party in this case

20   who is registered as an electronic case filing user with the Clerk;

21

22                                     BY: /s/ Michael P. Lowry
                                           An Employee of WILSON ELSER MOSKOWITZ
23                                         EDELMAN & DICKER LLP
24

25

26

27

28

                                                       -2-
